Larremore, J.
I concur with the chief justice in ordering a new trial in this action. When the notes in dispute were given, and up to the date of trial, Farnham (the maker thereof) was insolvent; and plaintiff when he indorsed them “ was not worth anything." Prima facie, upon the testimony of both maker and indorser, the notes were worthless, and the tender of them upon the trial, in a suit by the indorser as vendee to recover damages for breach of the contract for which said notes were given, was, in my judgment, a substantial compliance with the law. The relations that existed between the plaintiff and Van Horne; the *95representations and negotiations by the latter in obtaining the notes, taken in connection with Farnham’s testimony, raised a question as to the good faith of the transaction, the determination of which should have been left to the jury.